 IDAHO STATE DISTRICT COURTThe District Court of the Tenth JudicialDistrict of the State of Idaho,in and for theCountyofNez PerceandCox'sFoodCenter,Inc.,aCorporationandRetailClerksUnion,LocalNo. 1653;RetailClerksUnion,LocalNo. 1439;RetailClerksInternational Association,AFL-CIO,et als.Case AO-101.April 24, 1967ADVISORY OPINIONThis is a petition filed by the District Court of theTenth Judicial District of the State of Idaho in andfor the county of Nez Perce, herein called the Statedistrict court, for an Advisory Opinion in conformitywith Sections 102.98 and 102.99 of the NationalLabor Relations Board Rules and Regulations,Series 8, as amended.In pertinent part, the petition and attachmentsthereto allege as follows:1.There is presently pending in the State districtcourt an injunction proceeding (Docket 15171) filedon May 25, 1962, by Cox's Food Center, Inc., hereincalled the Employer, for injunctive relief anddamages againstRetailClerksUnion,LocalNo. 1653 and Retail Clerks Union, Local No. 1439,herein called Locals 1653 and 1439, respectively,and against Retail Clerks International Association,AFL-CIO, and certain individuals for picketing andhandbilling the Employer's place of business sinceFebruary 16, 1962.'On appeal from the Statedistrict court's October 11, 1964, ruling dismissingtheproceeding and dissolving the temporaryinjunction for lack of jurisdiction, the SupremeCourt of the State of Idaho on December 16, 1966,reversedand remanded (Docket 9622), withinstructions to file the instant Advisory Opinion.2.The Employer, a corporation, operates a retailstore in Lewiston Orchards, Nez Perce County,about 5 miles from Lewiston, Idaho.3.Pursuant to the request of the Commissioner ofLabor for the State of Idaho for telegraphic advice,theOfficer-in-Charge of the Board's Portland,Oregon, office advised on February 28, 1962, thatthe Employer had reported that its total sales for thepast calendar and fiscal year exceeded $500,000 andthat during this same period it purchased from localfirms in excess of $50,000 goods which originatedoutside the State of Idaho. Accordingly, he advisedfurther that "you may anticipate that [the Board]has asserted jurisdiction over [the Employer] on thebasis of [the Employer's] report since the figures he'The Employer previously had refused to execute a newcollective-bargaining agreement with Local 1653, the recognizedbargaining representative2Section 14(c)(1) provides "The Board, in its discretion, may,by rule of decision or by published rules adopted pursuant to theAdministrative Procedure Act, decline to assert jurisdiction overany labor disputeinvolvingany class or category of employers,95reportsare inexcess of the minimum required for anassertionof federal jurisdiction under establishedcriteria." Previously, unfair labor practice chargesin Case 19-CA-2386 filed by Local 1439 against theEmployer had been dismissedas lacking in merit.4.On March 16 and November 2, 1962, theEmployer, in order to determine the jurisdictionalissue,filedrepresentationpetitions. inCases19-RM-380 and 429, respectively. The Boarddismissed these petitions because Locals 1439 and1653 disclaimed any interest in representing theEmployer's employees.5. In its dismissal of the Employer's injunctionaction, the State district court on October 11, 1964,had found that (a) the Employer's volume ofbusinessfor 1960 and 1961 exceeded $500,000;(b) its1962 volume had dropped to $465,671.08because of the picketing; (c) most of its stockpurchased for resale was shipped from outside theState of Idaho; and (d) jurisdiction was exclusively inthe Board.6.On appeal, the Supreme Court of Idaho, afterconsidering,interalia,Section 14(c)(1) of theNationalLabor Relations Act,' found that thedismissalsof the unfair labor practice andrepresentation proceedings before the Board "didnotipso factoconstitute declinations of the NLRB toassert jurisdiction." Accordingly, it instructed thelower court to file the petition for Advisory Opinionto determine whether the Board would decline toassert jurisdiction on the basis of its currentstandards.7.There is no representation or unfair laborpractice proceeding presently before us involvingthe parties hereto.8.Although served with a copy of the petition forAdvisory Opinion herein, no response as provided bythe Board's Rules and Regulations has been filed byany party.On the basis of the above, the Board is of theopinion that:1.The Employer, a corporation,isa retailenterprise engaged in retail operations at LewistonOrchards, Nez Perce County, Idaho, about 5 milesfrom Lewiston.2.The Board's current standard for the assertionof jurisdiction over retail enterprises within itsstatutory jurisdictionisan annualgross volume ofbusiness of at least $500,000.Carolina Supplies andCement Co.,122 NLRB 88, 89.3.The Employer's annual purchases of most of itsstock whichoriginatesoutside the State of Idahoconstitute inflow underSiemons Mailing Service,122where, in the opinion of the Board, the effect of such labor disputeon commerce is not sufficiently substantial to warrant theexercise of its jurisdictionProvided,That the Board shall notdecline to assert jurisdiction over any labor dispute over which itwould assert jurisdiction under the standards prevailing uponAugust 1, 1959 "164 NLRB No. 16 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDNLRB 81, 85, thereby establishing the Board'sstatutory jurisdictionover the Employer. TheEmployer's gross volume of business of more than$500,000 during calendar years 1960 and 1961 meetsthe monetary test for retail enterprises so that theBoard would have asserted jurisdiction over theEmployer's operations in 1962 (when the disputeherein arose), even though the gross volume ofbusiness for 1962 fell below $500,000. The SupremeCourtofIdahoproperlycitedtheBoard'sMcSweeneydecision where it is stated that "theBoard, in applying its jurisdictional standards,uniformly relies on the past experience of anemployer rather than its future operations."3Further, that Court correctly stated that the drop inthe Employer's 1962 volume of business as a resultof the picketing "can not be taken into considerationas a factor in defeasance of the jurisdiction of theNLRB."4Accordingly, the parties are advised underSection102.103oftheBoard'sRulesandRegulations that upon such commerce facts as arecontained in the allegations above, the Board wouldassert jurisdiction over the operations of theEmployer with respect to disputes cognizable underSections 8, 9, and 10 of the Act.3 JosMcSweeney &Sons,Inc,119 NLRB 1399, 1400,see alsoE. L. Boggs Plastering Company,150 NLRB 158, 170"SeeFairmount ConstructionCo ,95 NLRB 969, 971, wherethe Boardstated"If,absent the occurrence of this strike. theoperationsof Fairmount would havemet the requirements setforth bythe Board for asserting jurisdiction,a dismissal for wantof jurisdiction would be self-defeating."